Title: From George Washington to Lieutenant Colonel Udny Hay, 15 September 1778
From: Washington, George
To: Hay, Udny


          
            Sir,
            [White Plains, 15 September 1778]
          
          The army is to march tomorrow morning precisely at seven OClock. It will move in three columns—one consisting of the two divisions, General Putnams and Baron De Kalbs, will proceed towards Crotons Bridge—The former will prosecute its route to West Point—the latter will file off at or near Croton’s Bridge to Fredericksburgh and there join the second line under Major General Lord Stirling—another column consisting of the whole second line, will proceed towards Fredericks-burgh and the third consisting of General McDougals division towards Danbury to join General Gates who at the same time, will move on towards the same place. You will make the necessary arrangements in your department accordingly observing the particular directions given in the General orders of this day. You will also furnish the officers leading the several columns with their respective routes. The advanced corps under General Scot will take post in the vicinity of Kings street.
          
          
          
          You will regulate the particular order of march for the baggage of the Commander in chief and of all the General staff, with respect to each other. They are immediately to follow the provision and forage Waggons of the second line.
          You will give directions to draw off all the forage as fast as possible from the Country lying between the Highlands and the enemy beginning below and continuing upwards; which may be done under the protection of General Scot’s advanced corps.
          I have directed General Putnam, to have magazines of forage for a Winter’s stock laid up in the vicinity of west Point—and have cautioned General Gates and Lord Stirling to avoid drawing forage from the country lying on route to Boston from Fish Kill &c. This is done to prevent the travelling teams being distressed for want of forage. These objects will of course engage the attention of your department.
          You are to change the routes and stages of the expresses, those to the Eastward by way of Hartford and those to the Southward by way of Sufferans at the Clove—Morristown Coryels &c.
          You will have all boats the property of the public removed to and above King’s ferry. None are to [be] left at this place; but what are essential to the necessary transportation—All, more than this number are to be collected under the care of proper persons at some convenient place in the rear of West Point. Given at Head Quarters—15th September 1778.
        